DETAILED ACTION

This is in response to the Amendment filed 12/6/2021, in which claims 1-20 are presented for examination.    

Terminal Disclaimer
The terminal disclaimer filed on 12/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10985972 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art or record fails to reasonably disclose the combination of elements as claimed and arranged by the applicant.  
	The examiner has found the following prior art best matching the applicant’s claims:
Nadathur (US Publication No. 20170359190 A1) and 
Pognant (US Publication No. 20190280891 A1).


	Claims 8 and 16 are allowed for reason similar as these for claim 1.
The remaining claims are allowed because of their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Weiwei Y. Stiltner/
Examiner, Art Unit 2451

                                                                                                                                                                                                   

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451